       Case 1:15-cv-08204-ALC-SN Document 158 Filed 04/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


Tammy Green,

Plaintiff,
                                                                NOTICE OF LIMITED
                     v.                                      APPEARANCE OF PRO BONO
                                                                    COUNSEL
NYC Transit Authority and Roosevelt I. Larrier,
                                                                  Civ. 15-cv-8204 (ALC) (SN)
Defendants.



                    LIMITED APPEARANCE OF PRO BONO COUNSEL

To the Clerk of this Court and all parties of record:

        I hereby enter my appearance as pro bono counsel in this case on behalf of Ms. Tammy

Green for the limited purpose of her upcoming trial in this case and/or any settlement

negotiations or mediations that may occur. I certify that I am admitted to practice in this Court. I

have undertaken this representation at the request of the New York Legal Assistance Group’s

Legal Clinic for Pro Se Litigants.




Date: April 12, 2021                              /s/
                                                  Meghan Cleary
                                                  WILKINSON STEKLOFF LLP
                                                  130 West 42nd St, 24th Fl.
                                                  New York, NY 10036
                                                  Tel: (212) 294-8924
                                                  Fax: 202-847-4005
                                                  mcleary@wilkinsonstekloff.com
